Citation Nr: 1746315	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-31 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the bilateral upper extremities. 

2.  Entitlement to service connection for a neurological disability of the lower left extremity.  

3.  Entitlement to a rating in excess of 20 percent for lumbar spondylosis. 

4.  Entitlement to a rating in excess of 10 percent prior to July 20, 2016 and in excess of 20 percent thereafter for left knee chondromalacia. 

5.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972 (for which he received an other than honorable discharge) and from February 1975 to February 1978.  See February 1975 and January 2011 Administrative Decisions.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the RO in Wichita, Kansas. 

In June 2016, the Board remanded the claims for additional development. 

In an October 2016 rating decision, the RO increased the Veteran's left knee disability rating to 20 percent, effective July 20, 2016.  Inasmuch as a higher rating is available for the left knee disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for the left knee disability remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Increased Rating Claims for Lumbar Spine and Bilateral Knee Disabilities 

In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.  

Relevant to the lumbar spine disability claim, the Veteran underwent a July 2016 Disability Benefits Questionnaire (DBQ) examination for evaluation of his lumbar spine.  The July 2016 DBQ examiner found that the Veteran was unable to perform repetitive use testing at the time "due to pain," but did not attempt to identify the level of functional loss due to repetitive movements after having considered all procurable and assembled medical evidence, to include eliciting relevant information from the Veteran as to the repetitive movements.  C.f. Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

With respect to the bilateral knee disability claims, the Veteran underwent a June 2017 DBQ examination for evaluation of the knees.  The June 2017 DBQ examiner noted reports of knee flare-ups and found significant limitation in functional ability during flare-ups, but declined to quantify such functional loss in terms of range of motion during flare-ups given that such opinion "is not feasible to answer without resorting to mere speculation as the examiner [was] not present during times of flare up."  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Similarly, the June 2017 DBQ examiner could not describe the level of functional loss in knees after repetitive use over time "without resorting to mere speculation as the examiner [was] not present during times of prolonged use."  See id. 

On remand, the AOJ should obtain new VA examinations for evaluation of the Veteran's lumbar spine and bilateral knees including assessments of any functional loss during flare-ups and upon repetitive motion.  See id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Service Connection Claims for Neurological Disabilities of the Bilateral Upper and Left Lower Extremities

The Veteran generally claims that he has neurological disabilities of the bilateral upper and left lower extremities due to service.  

Service treatment records are negative for complaints, treatments, or diagnoses relevant to neurological symptoms during the second period of service. 

The claims files contains March 2013 VA contract examination reports containing evaluations of the knees and lumbar spine, to include associated neurological symptoms.  In June 2016, the Board found those reports inadequate as it appeared that they pertained to a different veteran.  Indeed, those examination reports document that the examined veteran had served from May 2009 to May 2013 (the claims file contains no indication that the Veteran had served during that time) and that his height was 73 inches, which are inaccurate descriptions of the Veteran in the present case.  See VA treatment notes containing measurements of height of 67 to 69 inches.         

In July 2016, the Veteran underwent a DBQ peripheral nerves condition examination.  The July 2016 DBQ examiner determined that "[d]espite subjective symptoms of occasional numbness of right arm and right leg, there [was] no objective evidence to make a diagnosis at this time."  However, the same examiner answered "yes" as to whether the Veteran had symptoms attributable to any peripheral nerve conditions without providing those symptoms.  Moreover, the record contains a February 24, 2014 VA treatment note in which the Veteran reported "numbness in his feet."  The treating physician at the time noted that the numbness was "a medical condition due to [n]europathy. . . ."  A February 27, 2014 VA pain medicine treatment record documents symptoms of "intermittent dysesthesia in feet" with "known bilat[eral] vasc dis in feet" and "some hyperalgesia over dorsum L foot."   Further, in the June 2017 DBQ knee examination report, the examiner noted reduced bilateral knee flexion and extension and responded "yes" as to whether the muscle strength reduction in both knees was "entirely due to the [service-connected knee disabilities]."  At this time, it is unclear whether there is a neurological disability of the bilateral upper and/or lower left lower extremities underlying the referenced symptoms and whether such are due to the Veteran's service, to include service-connected disabilities.   Under these circumstances, the Board finds that the medical opinion evidence of record is inadequate to resolve the claim, and that, on remand, the AOJ should arrange to obtain a new VA examination addressing the noted deficiencies

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Schedule the Veteran for a VA examination with an appropriate professional to determine the nature, extent, and severity of his service-connected chondromalacia of both knees and lumbar spine spondylosis.

All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion.  

The examination must include testing results on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.   If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Significantly, the examiner must estimate any functional loss in terms of additional degrees of limited motion of both knees and lumbar spine experienced during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

All opinions expressed should be accompanied by supporting rationale.
3.  The Veteran should be afforded a VA examination to determine whether there is a relationship between the claimed neurological disabilities of the bilateral upper and lower left extremities and his service. The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify all diagnoses pertinent to the claimed  neurological disabilities of the bilateral upper and left lower extremities, present since the date of the claim (i.e. since April 2012), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

In this regard, the examiner should specifically consider the referenced treatment records suggesting neurological symptoms of the claimed extremities.  

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability is related to the Veteran's military service 

(C) For each diagnosis, the examiner should opine as to whether such was caused OR aggravated (beyond natural progression) by the Veteran's service-connected disabilities, to include lumbar spine and bilateral knee disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule).

In this regard, the examiner should address the June 2017 DBQ knee examiner's finding that the reduced muscle strength in both knees were "entirely due to" the service-connected knee disabilities. 

The examiner should consider all evidence of record, including lay statements and medical records. The rationale for all opinions offered should be provided.

4.  After completing the above actions, to include any other development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




